In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS
                                    No. 09-656V
                              (Filed: March 21, 2014)

* * * * * * * * * * * * * *
CHARLES M. CHESTER, as            *
Executor of the Estate of BARBARA *              Stipulation; Influenza Vaccine;
CHESTER,                          *              Guillain-Barré Syndrome
                                  *
Petitioner,                       *
                                  *
                                  *
                                  *
v.                                *
                                  *
SECRETARY OF HEALTH               *
AND HUMAN SERVICES,               *
                                  *
Respondent.                       *
* * * * * * * * * * * * * *

Franklin Caldwell, Jr., Sarasota, FL, for Petitioner
Traci Patton, Washington, DC, for Respondent


                             UNPUBLISHED DECISION 1

       On March 21, 2014, Respondent filed a joint stipulation concerning the petition
for compensation filed by Barbara Chester on October 2, 2009. 2 In her petition,

1
       Because this unpublished decision contains a reasoned explanation for the
undersigned’s action in this case, the undersigned intends to post this order on the United
States Court of Federal Claims website, in accordance with the E-Government Act of
2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14 days
within which to request redaction “of any information furnished by that party: (1) that is a
trade secret or commercial or financial in substance and is privileged or confidential; or
(2) that includes medical files or similar files, the disclosure of which would constitute a
clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, “the entire”
order will be available to the public. Id.
Petitioner alleged that the influenza vaccine, which is contained in the Vaccine Injury
Table (the “Table”), 42 C.F.R. §100.3(a), and which she received on October 25, 2008,
caused her to develop Guillain-Barré Syndrome (GBS). Petitioner represents that there
has been no prior award or settlement of a civil action for damages on behalf as a result
of Ms. Chester’s alleged vaccine-related injury or death. Stipulation at ¶¶ 2, 4, 5.

       Respondent denies that the influenza vaccine caused Ms. Chester to suffer GBS
and/or Chronic Inflammatory Demyelinating Polyneuropathy (CIPD) or any other injury.
Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        8.    A lump sum payment of $120,000.00 in the form of a check payable to
              Petitioner. This amount represents compensation for all damages that
              would be available under 42 U.S.C. § 300aa-15(a).

Stipulation at ¶8.

        In the absence of a motion for review filed pursuant to RCFC, Appendix B, the
clerk is directed to enter judgment in case 09-656V according to this decision and the
attached stipulation. 3

        Any questions may be directed to my law clerk, Camille Collett, at (202) 357-
6361.

        IT IS SO ORDERED.

                                          s/Lisa Hamilton-Fieldman
                                          Lisa Hamilton-Fieldman
                                          Special Master



2
       On November 17, 2010, Petitioner filed a motion to re-caption the case as
Petitioner died. The undersigned granted the order re-captioning the case to reflect
Charles Chester as executor of his wife’s estate as the proper Petitioner on November 18,
2014.
3
       Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of
Federal Claims judge.